Citation Nr: 0206644	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for lumbar 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1996.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That rating decision granted service 
connection for lumbar strain and assigned a 10 percent 
disability rating.  The rating June 1997 RO decision also 
denied service connection for tingling and numbness in the 
thighs and hands, bilaterally.  The veteran submitted a 
notice of disagreement with the denial of his claim for 
service connection for tingling and numbness in the thighs 
and hands, and the RO issued a statement of the case 
pertaining to those issues in January 1998.  The veteran 
submitted a timely substantive appeal as to service 
connection for tingling and numbness in the thighs and hands 
in February 1998.  The communication from the veteran 
included a notice of disagreement with the 10 percent rating 
assigned for his service-connected lumbar strain.  In May 
1998, a statement of the case concerning the issue of 
entitlement to an increased disability rating for lumbar 
strain was provided to the veteran.  As will be explained 
below, the veteran failed to perfect an appeal of the 10 
percent disability evaluation assigned for his service-
connected lumbar strain, and the Board may not address the 
substantive merits of that issue.

The veteran and his spouse testified at a videoconference 
hearing chaired by the undersigned Board Member in August 
2001.  A copy of the transcript of that hearing has been 
associated with the veteran's VA claims folder.

With respect to the issues as to which appeals have been 
perfected, service connection for tingling and numbness in 
the thighs and hands, a rating decision of May 1998 granted 
service connection for right carpal tunnel syndrome, 
constituting a complete grant of the veteran's appeal for 
service connection for tingling and numbness in the right 
hand.  The Board is undertaking additional development on the 
issues of entitlement to service connection for tingling and 
numbness in the left hand and in the thighs, bilaterally, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
When such additional development is completed, the Board will 
provide notice of the development as required by its Rule of 
Practice 903.  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing those issues.


FINDING OF FACT

The veteran failed to submit a substantive appeal of the RO's 
June 1997 rating decision assigning a 10 percent disability 
rating for lumbar strain. 


CONCLUSION OF LAW

In the absence of a timely filed substantive appeal as to the 
issue of entitlement to an increased disability rating for 
lumbosacral strain, the appeal must be dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision pertains to the matter of whether a timely 
substantive appeal was filed as to the disability rating 
initially assigned for the veteran's service-connected lumbar 
strain.

Factual Background

The procedural history of this case has, in general, been set 
out in the Introduction.
As previously stated, service connection was granted for 
lumbar strain in a June 1997 RO rating decision.  A 10 
percent disability rating was assigned, effective November 
30, 1996, the day after the veteran left military service.  
See 38 C.F.R. § 3.400 (2001).  The June 1997 rating decision 
also denied service connection for tingling and numbness in 
the thighs and hands.  The veteran was notified of those 
determinations by RO letter of June 20, 1997.  In November 
1997, the veteran submitted a notice of disagreement with 
respect the denial of his claims for service connection for 
tingling and numbness in the thighs and hands, and the RO 
issued a statement of the case pertaining to those issues in 
January 1998.  The veteran submitted a timely substantive 
appeal (VA Form 9) as to the issues of service connection for 
tingling and numbness in the thighs and hands in February 
1998.  

The November 1997 communication from the veteran did not 
mention the low back disability.  The VA Form 9 submitted in 
February 1998 to perfect the veteran's appeal of the denial 
of service connection for tingling and numbness in the thighs 
and hands included a statement which expressed disagreement 
with the 10 percent rating assigned for his service-connected 
lumbar strain.  In May 1998, a statement of the case was 
provided addressing the issue of entitlement to a rating in 
excess of 10 percent for lumbar strain.  The letter used to 
forward the statement of the case to the veteran, dated May 
21, 1998, notified him that to complete his appeal, he must 
file a formal appeal, and enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals, for his use in completing his 
appeal.  That letter further notified the veteran that he 
must file his appeal within 60 days from the date of the 
notification letter accompanying the statement of the case, 
or within the remainder, if any, of the one-year period from 
the date of letter notifying him of the action appealed, in 
order to perfect his appeal of that issue.  See 38 C.F.R. 
§§ 19.31, 20.202, 20.302.  

The veteran did not submit a substantive appeal in response 
to the statement of the case addressing the issue of 
entitlement to a rating in excess of 10 percent for lumbar 
strain.  The veteran's representative submitted a Statement 
of Accredited Representative in Appealed Case (VA Form 646) 
in November 1999 that addressed, in pertinent part, the issue 
of a rating in excess of 10 percent for lumbar strain.

In April 2001, the Board remanded this case to the RO to 
clarify whether the veteran wanted a hearing before a 
traveling member of the Board sitting at the RO or a hearing 
in Washington, DC.  That remand order listed the issues on 
appeal as entitlement to service connection for tingling and 
numbness of the thighs and entitlement to service connection 
for tingling and numbness of the left hand.  The Board's 
remand order noted in the Introduction section that the June 
1997 rating decision established service connection for 
lumbar strain and assigned a 10 percent disability 
evaluation; that the veteran's February 1998 VA Form 9 
included a statement of initial disagreement with the 
assigned rating evaluation; that although a statement of the 
case on that matter was issued in May 1998, the veteran 
failed to complete an appeal of that issue; and that the 
issue of an increased evaluation for lumbar strain was not 
before the Board.  

A videoconference hearing was conducted at the RO in August 
2001 before the undersigned member of the Board.  The 
veteran's representative undertook to address the issues of a 
rating in excess of 10 percent for the veteran's service-
connected lumbar strain as well as service connection for 
tingling and numbness of the hands and thighs.  The veteran 
offered testimony with respect his service-connected lumbar 
strain, as well as the other issues on appeal, but provided 
no testimony addressing his failure to file a timely 
substantive appeal as to the matter of a rating in excess of 
10 percent for his service-connected lumbar strain.  

In November 2001, the Board informed the veteran by letter of 
what it perceived as a possible failure to file a substantive 
appeal as to the issue of a rating in excess of 10 percent 
for lumbar strain  The Board provided the veteran with the 
opportunity to submit evidence and/or argument as to that 
matter.  The veteran and/or his representative did not 
respond to the Board's letter.  

Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
veteran did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final).  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9 . . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.  

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.


Analysis

Initial matters

The Board is cognizant of the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending. 
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

For reasons which will be discussed immediately below, the 
Board believes that to the extent that the VCAA applies to 
this matter, its requirements have been satisfied.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the veteran should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran was informed by the May 21, 1998 RO 
letter accompanying the statement of the case of the 
necessity of filing a substantive appeal as to this issue if 
he wished to pursue his appeal.  The Board's April 2001 
remand made this requirement amply clear, calling attention 
the veteran's failure to file a substantive appeal as to the 
issue of a rating in excess of 10 percent for lumbar strain.  
In November, the Board contacted the veteran, providing 
detailed information concerning the perceived lack of a 
timely filed substantive appeal and inviting the submission 
of evidence and argument on this matter.  There is no 
indication that the veteran did not receive these 
communications.  He has presented no response.

The veteran has thus been accorded ample opportunity to 
present evidence and argument.  The Board additionally notes 
that the veteran has identified no additional evidence which 
has a bearing on this matter, and the Board is aware of none.

The Board therefore concludes that, insofar as the 
notification and duty to assist provisions of the VCAA are 
applicable to this matter, the law has been satisfied.

Discussion

The pertinent factual background of this case has been set 
forth above.  In essence, in February 1998 the veteran filed 
a notice of disagreement as to the June 1997 RO decision 
which assigned a disability rating of 10 percent for his 
service-connected lumbar strain.  After the RO issued a 
statement of the case in May 1998, a substantive appeal was 
not timely filed.  

The record thus does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
initial 10 percent rating assigned for his service-connected 
lumbar strain within the required one year after the 
notification to him of that determination or within the 
required 60 days after the issuance of the May 1998 statement 
of the case, as is required by law.  Because the veteran did 
not submit a substantive appeal, the Board finds it has no 
jurisdiction over the appeal as to the issue of entitlement 
to a rating in excess of 10 percent for lumbar strain.  The 
appeal as to that issue must, therefore, be dismissed.  
38 U.S.C.A. §§ 7105, 7108; see Roy, 5 Vet. App. at 554; see 
also Rowell, 4 Vet. App. at 17 [both observing in general 
that if there is a failure to comply with the law or 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal].

The Board wishes to make it clear that the November 1997 
communication from the veteran to the RO (VA Form 21-4138) 
did not refer to the service-connected lumbar strain and 
cannot be considered to be a notice of disagreement (NOD) as 
to the issue of the assigned disability rating.  The veteran 
did in fact file a NOD as to the issue of entitlement to a 
higher disability rating for the lumbar strain on a VA Form 9 
in February 1998.  No timely substantive appeal was filed 
after the RO issued a statement of the case (SOC) in May 
1998.  The Board wishes to make it clear that, 
notwithstanding the fact that the veteran's February 1998 
disagreement with the assigned disability rating was on a VA 
Form 9, substantive appeal, it was not in fact a substantive 
appeal but rather was a NOD.  A substantive appeal must be 
filed after a SOC has been issued.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.   

The Board has carefully reviewed the record and has been 
unable to identify any communication by or on behalf of the 
veteran which can be construed as a timely substantive 
appeal.  See 38 C.F.R. § 20.202.  The veteran's 
representative referred to the issue of entitlement to an 
increased disability rating for service-connected lumbar 
strain in a VA Form 646 which was filed with the RO in 
November 1999.  Although this communication, if timely filed, 
could be accepted as a substantive appeal, it was filed long 
after the June 1997 initial notice and the May 1998 SOC.  
Accordingly, it cannot be accepted as a timely substantive 
appeal.    

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for failure to 
file a substantive appeal as to this issue.

The Board finds that in the absence of filing of a 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of entitlement to 
a rating in excess of 10 percent for lumbar strain must be 
dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

As to the issue of entitlement to an increased disability 
rating for service-connected lumbar strain, in the absence of 
a timely filed substantive appeal, the matter is dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

